Citation Nr: 0513977	
Decision Date: 05/23/05    Archive Date: 06/01/05  

DOCKET NO.  03-15 608	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an increased rating for a lumbosacral strain, 
currently evaluated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served as a member of a National Guard unit from 
September 1982 to September 1986, which service included 
periods of active duty for training and inactive duty 
training.  He is service-connected for a lumbosacral strain 
incurred while exercising during a period of active duty for 
training.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  The veteran can flex his thoracolumbar spine to at least 
60 degrees; he has no ankylosis, no loss of lateral motion, 
no listing of the whole spine, no marked limitation of 
forward bending, and no narrowing or irregularity of joint 
space.

2.  His functional losses due to pain do not equate to severe 
lumbosacral strain or to forward flexion limited to 30 
degrees or less.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran was service-connected for lumbosacral strain in a 
rating decision dated in May 1987, evaluated as zero percent 
disabling.  He was subsequently reevaluated as 10 percent 
disabled in a rating decision dated in April 1994, and as 20 
percent disabled in a rating decision dated in December 1996.  
The 20 percent evaluation was continued in a rating decision 
dated in March 1999, and again in October 1999.  He 
subsequently filed a request for an increased rating in May 
2001.  

The VA examination on which the veteran's 20 percent 
evaluation was based was conducted in November 1996.  The 
examiner noted the veteran's huge panniculus distorted the 
normal lordotic curve of his back.  There was muscle spasm 
posteriorly, but forward flexion was remarkably well 
preserved.  Forward flexion was approximately 90 degrees; 
extension was 40 degrees; and side flexion was 40 degrees.  
He could walk on his toes and heels, and could squat to the 
floor.  

The veteran was afforded a VA spine examination in July 2001.  
The examiner noted that the veteran walked with a rolling 
gait, which was attributed primarily to his obesity.  He 
could do heel-to-toe maneuvers essentially normally, and 
could squat fully down on his heels with an audible crack in 
both knees.  The veteran was able to stand and flex his spine 
to 90 degrees, and extend to 40 degrees.  Lateral flexion was 
48 degrees bilaterally, and rotation was 45 degrees to left 
and right.  There was pain on palpation in the upper thoracic 
region.  X-ray examination revealed mild spurring in the mid 
thoracic spine at approximately T6-7; the spine was otherwise 
unremarkable.  This examiner opined that the veteran had 
chronic low back pain because of excessive altered 
biomechanics from his abdominal obesity.  

Of record are two letters from the veteran's chiropractor, 
R.B., D.C.  Dr. R.B.'s 
the first letter, addressed to a county veterans service 
office and dated in April 2001, listed the veteran's multiple 
disabilities, including low back pain, low-to-middle thoracic 
pain, cervical pain, bilateral sciatica, and bilateral knee 
pain and swelling, and discussed these in the context of the 
veteran's employability.  Dr. R.B. noted VA's reports of the 
veteran's physical condition, and noted that he had nothing 
further to objectively document the veteran's subjective 
complaints.  Dr. R.B. noted, however, that the veteran was 
diabetic and grossly overweight, and that these problems, 
associated with his joint problems, would definitely compound 
his symptomatology.  Dr. R.B. opined that, while the veteran 
had a difficult time of holding a main-stream job in today's 
market due to his overall health picture, given that certain 
jobs were tolerated by the veteran on at least a part-time 
basis, job impairment would seem reasonable, but not to the 
point of more than 50 percent impairment.  

The second letter, addressed "To Whom It may Concern" and 
dated in June 2003, noted that the veteran visited this 
chiropractor strictly on an as-needed basis, approximately 
two to three times per month.  Dr. R.B. noted that the 
veteran had minimal stamina and endurance, and that the 
doctor frequently found muscle spasms with loss of normal 
range of motion.  Dr. R.B. noted that VA examinations (not 
otherwise identified) did not note a loss of lumbar range of 
motion or muscle spasms, and that it should be taken into 
account that the veteran may have had good days when VA 
doctors did their evaluations as those examinations are 
scheduled in advance, whereas Dr. R.B. had seen the veteran 
both when his mobility was within normal limits and when he 
could barely move. 

The veteran was afforded another VA examination in July 2004.  
The examiner noted that she had reviewed the veteran's case 
file, and summarized the veteran's history.  The veteran told 
the examiner that he had constant low back pain which was 
felt in the lower back, radiating into the buttocks.  He said 
that his back was stiff and sore.  He did not have any bowel 
or bladder complaints.  The pain was aggravated by changes in 
the weather, bending, lifting, and doing household tasks.  
The veteran noted that he has never had any back surgery, and 
used neither a brace nor a cane.  

The examiner noted that the veteran was morbidly obese, being 
five feet nine inches tall and weighing 347 pounds.  The 
veteran's gait was somewhat waddling in nature, which was 
attributed to his morbid obesity.  There was no limp, and no 
evidence of favoring one extremity over the other.  

On examination, the veteran's thoracic and lumbosacral spine 
showed some tenderness over the mid-thoracic and lower 
lumbosacral spine region.  The veteran was able to stand on 
his heels and toes without difficulty.  Range of motion 
showed forward flexion to 60 degrees.  Extension was 15 
degrees.  Lateral flexion was 20 degrees bilaterally.  
Rotation was 20 degrees bilaterally.  The veteran complained 
of stiffness with these range of motion maneuvers.  

The examiner's assessment was that the veteran had 
lumbosacral strain syndrome, likely to have been secondary to 
an increased level of exercise in a person who was morbidly 
obese and significantly de-conditioned.  The examiner opined 
that the veteran's current symptoms were likely to be 
secondary to his morbid obesity.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine have 
been amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 
2002) (effective September 23, 2002); and 68 Fed. Reg. 51454-
51456 (Aug. 27, 2003) (effective September 26, 2003).  (The 
former changes, effective September 23, 2002, involve changes 
to the rating of intervertebral disc syndrome (IVDS), with 
which the veteran is not diagnosed or service connected, and 
so will not be discussed.)

Under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) (old 
criteria), a 10 percent evaluation is for application when 
there is characteristic pain on motion; a 20 percent 
evaluation is for application when there is muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and the highest available 
rating is 40 percent, for severe disability with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.

The veteran was rated as 20 percent disabled under Diagnostic 
Code 5295 based on the finding on the November 1996 VA 
examination that the veteran had muscle spasm posteriorly, 
notwithstanding a "remarkably well preserved" forward 
flexion.  The examiner noted that the veteran's pain was 
undoubtedly disabling, but that it was impossible to quantify 
additional range of motion when he was in pain because he was 
not having excessive pain based on range of motion.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

Applying the old criteria to the findings of the various 
examiners, a 20 percent evaluation under the old criteria is 
still for application.  A higher evaluation under the old 
criteria is not warranted because there is no showing of 
severe symptoms on any examination, including listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  None of these 
problems has been shown.

The Board evaluated other diagnostic codes to determine if 
another diagnostic code would warrant a higher evaluation 
under the old criteria.  A higher evaluation for the 
veteran's disability under the old criteria was not possible 
absent fracture of the vertebra; ankylosis of the spine in a 
favorable or unfavorable angle; or severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5286, 5289, 5292 (2003).  The record does not 
show ankylosis or fracture due to the strain, and as noted 
above, his motion has not worsened beyond what is 
contemplated by "moderate" limitation of motion of the 
lumbar spine.  Diagnostic Code 5292.  In sum, under the old, 
pre-September 26, 2003 criteria, the highest evaluation 
warranted is the veteran's current 20 percent evaluation.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed significantly.  This change 
renumbered the diagnostic codes for spine disabilities, and 
provides for the evaluation of most spine disabilities under 
a General Rating Formula for Diseases and Injuries of the 
Spine.  (An exception occurs when the disability is rated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, which, again, is not the 
case here.)  The new formula evaluates most spine 
disabilities by assessing range of motion limitations with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the new criteria, a 10 percent evaluation is for 
application with forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is for application with forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted for limitation of forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2004).

At the veteran's July 2004 examination, his range of motion 
showed forward flexion to 60 degrees.  The combined range of 
motion of the thoracolumbar spine was 155 degrees.  The 
veteran's gait was somewhat waddling in nature, but that was 
attributed to his morbid obesity, not to his lumbosacral 
strain disability.  This examiner did not document the 
presence of any muscle spasms or guarding, or of any abnormal 
spinal contour.  As noted above, examiners have noted that 
the veteran is in constant pain, and consequently have not 
equated the pain he experiences to greater disability than 
that shown at the time of the examinations.  In other words, 
there is no indication that functional losses caused by 
symptoms such as pain equate to disability greater than that 
observed at the examinations.  Given the findings made at the 
examinations, particularly the most recent examination, the 
veteran does not meet the criteria for a rating greater than 
20 percent for lumbosacral strain under the new criteria.  A 
higher evaluation under the new criteria is not warranted 
because there is no showing of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or of any 
ankylosis of the spine.  Additionally, there is no vertebral 
body fracture or dislocation.  

The Board has taken into account the comments of the 
veteran's chiropractor, Dr. R.B.  While Dr. R.B. noted that 
he frequently found muscle spasms with loss of normal range 
of motion, no specific information regarding range of motion 
measurements was provided.  Dr. R.B. noted that VA examiners 
did not note a loss of lumbar range of motion or muscle 
spasms.  The Board notes that, as noted above, the VA 
examiners (unlike Dr. R.B.) have documented the veteran's 
range of motion in degrees.  And, while the July 2004 VA 
examiner noted no muscle spasms, the July 2001 examiner did.  
Even so, the degree of disability caused by spasms as 
described in the record is contemplated in the 20 percent 
rating under both old and new rating criteria.  

In short, the Board finds that a higher evaluation under 
either the old or new criteria is not warranted because the 
preponderance of the evidence is against the claim.  As 
explained above, the veteran's symptoms do not rise to the 
level contemplated by the criteria for a higher rating.

As already noted, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1 (2004).  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disability 
has resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.  Id.  

It is undisputed that the veteran's lumbosacral strain 
disability has an adverse effect on employment, but it bears 
emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity 
resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  In this regard, the Board notes that the 
July 2001 VA examiner attributed much of the veteran's 
current physical difficulties to his morbid obesity.  
Similarly, the July 2004 examiner specifically opined that 
the veteran's current symptoms are likely to be secondary to 
his morbid obesity.

The Board also notes that the veteran's chiropractor did not 
attribute the veteran's inability to work solely to his 
service-connected lumbosacral strain disability.  To the 
contrary, he opined that it was a combination of all of the 
veteran's disabilities, including his diabetes and his being 
grossly overweight, which contributed to his being, in Dr. 
R.B.'s estimation, no more than 50 percent impaired.  Given 
the lack of evidence showing unusual disability with respect 
to the lumbosacral strain that is not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in June 
2001, the month following receipt of his claim, and nearly a 
year before the adverse decision by the RO.  The complete 
text of the pertinent VA regulations implementing the VCAA 
was provided to the veteran in a supplemental statement of 
the case (SSOC) dated in December 2004.  (Although all 
notices required by the VCAA may not have been provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the June 2001 
notification to the veteran apprised him of what the evidence 
must show to establish entitlement to an increased rating, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send the 
information sought.  Additionally, the RO informed the 
veteran of the results of its rating decisions, and the 
procedural steps necessary to appeal.  The RO also provided a 
statement of the case (SOC) and a SSOC reporting the results 
of the RO's reviews, and the text of the relevant portions of 
the VA regulations.  

Regarding VA's duty to assist, the Board notes that the RO 
had previously obtained the veteran's SMRs and service 
records.  The RO obtained and incorporated into the record 
the veteran's VA treatment records and private chiropractor's 
opinions noted above.  The veteran was afforded VA 
examinations in connection with this claim for an increased 
rating.  Given the standard of the regulation, the Board 
finds that VA has no duty to inform or assist that was unmet.


ORDER

Entitlement to an increased rating for a lumbosacral strain 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


